EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Thomas J. Tuytschaevers (Applicant - Registration# 42190) based on the interview conducted with Applicant on 29 July 2021 as follows:

1.  (Currently Amended) A system for extraction and selectively indexing information, the system comprising:
a server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to:
provide an indexing engine and a user-facing application program interface (API), wherein the indexing engine is operable to:
receive, via the API, parameters outputted from a user-script executed by a user computer system, the user-script runs at pre-determined times and calls a third party program that transforms the original data saved on the user computer system into target data, wherein the parameters identify and point the indexing engine to the target data in a container file on the user computer system, wherein the parameters include the paths of the target data and the container file comprises content and metadata in volatile memory; 
run a master 
 extract a file from the container file, 
determine that the file includes an embedded second file, 
make a determination that the master 




iteratively initiate one or more instances of secondary processes, each respective secondary process executed on a corresponding secondary processor in parallel with the master process, each respective secondary process operable to: 
search items in the volatile memory, as those items are discovered embedded within files, to identify additional embedded files within those items,  
determine, for each respective identified additional embedded file, that the secondary process will not process said identified additional embedded file; and 
initiate a subsequent instance of respective secondary process to process said identified additional embedded file;  
until all files and their respective embedded files have been extracted from the volatile memory, based on the paths of the target data outputted from the user-script;
determine that the target data satisfies a criterion defined by a user; and 
perform an operation on the target data, wherein the operation is defined by the user. 

2. - 4.  (Canceled)

5.  (Original) The system of claim 1, wherein the parameters include the target data.

6. - 7.  (Canceled)

8.  (Previously Presented) The system of claim 1, wherein the criterion comprises:
containing a third computer file therein.


1) applying a heuristic rule to the file;
2) analyzing content of the extracted file;
3)  searching the file and/or its metadata;
4) saving the file to a non-volatile memory;
5) moving the file to a different location;
6) extracting certain data from the file;
7) extracting certain metadata from the file;
8) adding the file to a list or report;
9) sending an alert;
10) deleting the file; and
11)  augmenting the metadata associated with the file.

10. - 11.  (Canceled)

12.  (Previously Presented) The system of claim 1, wherein the user-script is a script written in a programming language selected from the group consisting of: JavaScript, Python, Perl, and Ruby.

13.  (Previously Presented) The system of claim 1, wherein the user-script is not compiled prior to execution.

14.  (Original) The system of claim 1, wherein the user-script runs SQL queries.

15.  (Original) The system of claim 1, wherein the user-script uses a general purpose scripting language to interface with a third party software.

16.  (Original) The system of claim 1, wherein the system further comprises a graphical user interface to allow a user to input user-scripts.



18.  (Canceled) 

19.  (Previously Presented) The system of claim 1, wherein the criterion comprises: being a particular file format. 

20.  (Previously Presented) The system of claim 1, wherein the criterion comprises containing certain data.  

21.  (Previously Presented) The system of claim 1, wherein the criterion comprises containing certain metadata.

22.  (Previously Presented) The system of claim 1, wherein the criterion comprises containing a URL known to be associated with phishing or malware. 

23.  (Previously Presented) The system of claim 1, wherein the criterion comprises containing certain keywords. 

24.  (Previously Presented) The system of claim 1, wherein the criterion comprises containing certain dates.

25.  (Previously Presented) The system of claim 1, wherein the criterion comprises being written by a certain author.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “container file comprises content and metadata in volatile memory” and “iteratively initiate one or more instances of secondary processes, each respective secondary 
until all files and their respective embedded files have been extracted from the volatile memory, based on the paths of the target data outputted from the user-script; determine that the target data satisfies a criterion defined by a user” in combination with other claim limitations set forth in respective independent claim 1 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VAISHALI SHAH/Examiner, Art Unit 2158